Citation Nr: 0609383	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant claims that her husband had World War II 
service in the Commonwealth Army of the Philippines in the 
service of the U.S. Armed Forces for the Far East (USAFFE).  
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that the appellant's deceased husband did not have recognized 
service to make the appellant eligible for VA benefits.

The Board is aware that a timely substantive appeal was not 
filed by the appellant.  However, the RO failed to adjudicate 
the timeliness sub-issue and the Statement of the Case 
contained the wrong deadline date for filing a substantive 
appeal.  Under these prejudicial circumstances, the Board 
accepts jurisdiction of this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant filed a claim in May 1999 for VA benefits 
accorded spouses of deceased veterans.  In August 2000, the 
RO sent her a letter outlining the requirements for a well-
grounded claim.  Shortly thereafter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and eliminated the 
concept of well-gorundedness.  This new law significantly 
changes the law with respect to the VA's duty to assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of this 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.
In this case, the appellant has never been issued a VCAA 
letter outlining the respective responsibilities of the 
claimant and VA.  Notably, the Statement of the Case issued 
in November 2003, following the enactment of the VCAA, is 
bereft of any reference to the VCAA criteria, including 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Accordingly, 
REMAND is required by law.

The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  (Issue a 
VCAA leter.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

